Opinion issued February 11, 2020




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00767-CV
                            ———————————
        CINCO ENERGY MANAGEMENT GROUP, LLC, Appellant
                                        V.
LAUREN SCHALL N/K/A LAUREN KING, HAOHAN “JAMES” NIU, AND
      JENETTE SEARS F/K/A JENETTE WALKER, Appellees



                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-64058


                          MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal. See TEX. R.

APP. P. 10.3(a)(2), 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                        2